DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3-5, 7-9, 16-17 and 20-26 are currently under examination. Claims 18-19 are withdrawn from consideration. Claims 2, 6 and 10-15 have been cancelled. Claims 1, 5, 7 and 22 are amended. Claim 26 is newly added.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James K. Blodgett on 03/10/2022.
The application has been amended as follows:
(Currently amended) A composition comprising an uncured binder disposed on mineral fibers, wherein the uncured binder consists ofan aqueous mixture of (a) at least two reducing sugars comprising 1) at least one aldohexose sugar selected from the group consisting of ,[[;]] wherein the mixture has a lower crystallization point than a carbohydrate mixture consisting of dextrose; and and/or (c) an ammonium salt of a polycarboxylic acid; optionally (d) a silicon-containing compound; and optionally (e) a corrosion inhibitor
(Currently amended) The composition of claim 1, wherein the inorganic salt is selected from the group consisting of ammonium sulfate salts, ammonium phosphate salts, 
(Currently amended) The composition of claim 1, wherein the polycarboxylic acid is selected from the group consisting of unsaturated aliphatic polycarboxylic acids, saturated aliphatic polycarboxylic acids, aromatic polycarboxylic acids, unsaturated cyclic polycarboxylic acids, saturated cyclic polycarboxylic acids, 
18. (Canceled)

(Currently amended) The composition of claim 1, wherein the binder has a moisture content of 1.5-3%.
(Currently amended) The composition of claim 1, wherein the binder has a pH of 7.5-9.5.
(Currently amended) The composition of claim 1, wherein the binder has 5-25% by dry weight of an acid precursor derivable from an inorganic salt selected from the group consisting of ammonium sulfate salts, ammonium phosphate salts, ammonium nitrate salts, ammonium carbonate salts and combinations thereof.
(Currently amended) The composition of claim 1, wherein the binder has 10-20% by dry weight of an acid precursor derivable from an inorganic salt selected from the group consisting of ammonium sulfate salts, ammonium phosphate salts, ammonium nitrate salts, ammonium carbonate salts and combinations thereof.
(Currently amended) The composition of claim 1, wherein the aqueous mixture is a viscous or tacky liquid.
Allowable Subject Matter
Claims 1, 3-5, 7-9, 16-17 and 20-26 are allowed.
The closest prior art is Appley et al. to WO 2011123592.
Appley et al. teach a composition used for fiberglass insulation product comprising carbohydrate such as a mixture of dextrose and fructose, ammonium salts 
The moisture content of the uncured binder composition is about 2-7% ([0013]). 
However, neither Appley et al. nor of the prior art of record specifically teaches or suggests a composition comprising the uncured binder consists of these components as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claims 3-5, 7-9, 16-17 and 20-26 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YUN QIAN/           Primary Examiner, Art Unit 1738